Citation Nr: 0710715	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-43 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include a bipolar disorder.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1999 to March 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August and November 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the claim of service connection for a psychiatric 
disorder, VA records, dated in May 2006, show that the 
veteran cancelled his scheduled VA examinations because he 
had withdrawn his claim.  There is no subsequent written 
communication from the veteran indicating intent to withdraw 
the claim.  This matter needs clarification.  

On the claim for a total rating, the record shows that the 
claim was denied in a rating decision in November 2002, which 
the veteran appealed.  In a rating decision in February 2005, 
the claim was granted.  There is no record that the veteran 
was notified that the claim was granted or that the award was 
implemented.  Rather the record shows that the claim was 
further developed and addressed in a supplemental statement 
of the case, dated in June 2006, in which the claim was 
denied without reference to the rating decision of February 
2005.  This matter also needs clarification.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to clarify, in writing, 
whether he intends to withdraw the claim 
of service connection for a psychiatric 
disorder to include a bipolar disorder.  

2. Review the record to resolve the 
inconsistency between the rating decision 
in February 2005 and the supplemental 
statement of the case, dated in June 2006. 

3. After the above development is 
completed, if there is still a claim on 
appeal, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


